[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S OBJECTION TO PLAINTIFFS'ACCEPTANCE OF OFFER OF JUDGMENT
On November 6, 1997, shortly before the start of evidence that same day, the defendant filed an Offer of Judgment pursuant to C.G.S. § 52-195, in the amount of $12,500. Although she had ten days to accept the offer the plaintiff did not request a continuance to consider the offer.
The verdict was ordered accepted and recorded on November 7, 1997 at 4:08 p. m. On November 12, 1997, the plaintiff filed an Acceptance of the Offer of Judgment. She argues that since it was accepted within ten days of the offer on November 6, 1997, the judgment should enter for $12,500.
The defendant claims that since the acceptance was after the CT Page 12999 verdict on November 7, 1997, she is precluded from accepting it.
The court can find no authority to allow acceptance of an offer of judgment after a verdict. In fact, the case of Krawiecv. Kraft, 163 Conn. 445 (1972), suggests just the opposite.
Accordingly, the Objection to the Acceptance of the Offer of Judgment is sustained.
HURLEY, J.